The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mine et al. in view of Avar or McGinniss.
	This rejection is maintained from the previous office action.
	Mine et al. teach silicone compositions that contain a polyorganosiloxane having Si bonded (meth)acrylate groups, as can be seen in column 3, lines 24 to 38, a poly-organosiloxane having Si bonded hydrogen groups, as can be seen in column 3, lines 42 to 47, and a photosensitizer, as can be seen in column 3, line 51.  
	In addition to the teachings in column 3 see columns 6, line 10, through column 9 which specifically teach the siloxane components in claim 1 as well as the requirement of claim 3.  
	Column 10, lines 36 and on, teach the photosensitizer, which promotes the free radical reaction of the acryl functional groups upon irradiation.  While Mine et al. include various thioxanthones (line 53) they fail to teach substituted ones as claimed (i.e. ones that meet formula (I) which requires at least one –OZ group).
	Avar teaches thioxanthone compounds that are used as photoinitiators.  This includes specific ones disclosed in Mine et al.  See for instance the compound (I) noting that “n” can be 0 (corresponding to thioxanthone found in Mine et al.) and “n” can be 1 while R1 can be methyl (in Example 9, corresponding to methylthioxanthone found in Mine et al.).  This also includes ones embraced by the formula (I) in claim 1, such as that prepared in Examples 11, 48 and 49.  From the teachings in Avar one having ordinary skill in the art would have expected these thioxanthone compounds to function in an equivalent or comparable manner as a photoinitiator, as found in column 4, lines 1 to 10, particularly for acrylate compounds, as found in the bottom of column 9.
	McGinniss teaches photopolymerizing acrylate compounds with a combination of thioxanthone compounds and specific naphthalene compounds.  See for instance the Description of the Prior Art as well as column 2, lines 45 and on. Among the compounds specifically disclosed are 2-chlorothioxanthone and 2-methylthioxanthone. Note, though, that the R1 and R2 groups can be –OH in the alternative to chloro or methyl such that the skilled artisan would have found a compound such as 2-hydroxylthioxanthone to have been obvious.  This is embraced by formula (I). From the teachings in McGinniss one having ordinary skill in the art would have expected these thioxanthone compounds to function in an equivalent or comparable manner as a photoinitiator, particularly in the polymerization of acrylate compounds.
	Thus one having ordinary skill in the art would have been motivated by the teach-ings in McGinniss or Avar to use a thioxanthone containing compound within the scope of formula (I) as claimed in the composition of Mine et al. with the expectation of obtain-ing useful and predictable results.  In this manner the instant claims are rendered obvious.
	For claim 2 note that such compounds are referenced in the McGinniss and Avar references above.
	For claim 4 note that the amounts of photoinitiator in the secondary references falls within this claimed amount.  
	For instance column 3, lines 47 and on, of McGinniss teaches from .5 to 4 wt% of the thioxanthone compound.  Selecting 2 wt% of 2-hydroxy thioxanthone (a compound that is obvious over McGinniss and within claimed formula (I) and a MW of 228) would result in .008 mole per 100 grams composition, which falls within the claimed range.
	Column 4, line 9, of Avar teaches a preferred range of from 1 to 5 wt%.  Using 2 wt% of the compound in Example 11 as the photoinitiator (having a MW of 256 and meeting claimed formula (I)) would result in .0078 mole per 100 grams composition, which falls within the claimed range.
	For claim 15 note that many of these compounds are embraced by the formulas in McGinniss and Avar.  See for instance compound (23) which is embraced by the compounds in column 2, lines 45 and on, of McGinniss.  See also compounds in Example 18 and 16 of Avar, noting that alkoxy group attached to the thioxanthone group can have as many as 8 carbon atoms (column 1, line 24).

Applicants’ traversal has been considered but is not deemed persuasive.  It is argued that the secondary references teach organic polymers rather than siloxane polymers.  On its own this does not lend any unobviousness to the claims because this does not have an apparent affect on the ability of the thioxanthone compounds to function as a photoinitiator.  
	Applicants then state that the behavior of a photoinitiator in an organic medium is different from the behavior in a silicone medium.  To this extent they refer to WO 2017/07952.  This reference, which was cited in the IDS dated 12/19/19, is directed to a sterile patch pump and has nothing to do with photoinitiators and silicones.  
	Applicants then refer to Table 3 of the instant specification which, it is argued, shows low solubility of thioxanthone.  The Examiner notes, though, that Comp 2 in Table 3 (thioxanthone or TX) has the same solubility as -OH TX such that this does not support a showing of any unexpected solubility for the claimed photoiniators. 	Furthermore since the ratings of low solubility and partial solubility is extremely broad but can differ by as little as .5, it is unclear if the 2Hex TX truly has any unexpect-ed result in solubility.  For instance this table could represent a composition in which TX has solubility of 49.75 (by applicants’ indication low solubility) and Hex TX has a solubility of 50.25 (by applicants’ indication partial solubility).  This specific difference of .5 would not be an unexpected difference.  It is unclear what is really being shown in the table.  It is too vague to adequately establish unobviousness.  
	Additionally this single example is not representative of the breadth of the claims.  Note for instance that this shows a single amount of photoiniators in one single specific composition.  There is nothing that supports the extrapolation of these results to the breadth of the claims.
	As such applicants have failed to establish their position of a difference in photo-initiators in silicone medium rather than organic medium.  Furthermore they do not adequately show an unobvious difference between a thioxanthone and compounds within the breadth of claim 1.  Because of this, the instant rejection is maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
6/30/22



/MARGARET G MOORE/Primary Examiner, Art Unit 1765